 


110 HR 6707 RH: Taking Responsible Action for Community Safety Act
U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 576
110th CONGRESS 2d Session 
H. R. 6707
[Report No. 110–893] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Oberstar (for himself, Ms. Bean, Mrs. Biggert, Mr. Visclosky, Mr. Foster, Mr. Manzullo, Mr. Roskam, Mr. Hobson, Mr. Neal of Massachusetts, Mr. Thompson of California, Mr. Kagen, Mr. Kind, Ms. Wasserman Schultz, Ms. Castor, Ms. Berkley, Ms. Hooley, Mr. Braley of Iowa, Ms. Pryce of Ohio, Mr. Gilchrest, Mr. LaHood, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

September 26, 2008
Additional sponsors: Mr. Holden, and Ms. Norton


September 26, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on July 31, 2008

A BILL 
To require Surface Transportation Board consideration of the impacts of certain railroad transactions on local communities, and for other purposes. 
 

1.Short titleThis Act may be cited as the Taking Responsible Action for Community Safety Act.
2.Effect of mergers on local communities and rail passenger transportationSection 11324 of title 49, United States Code, is amended—
(1)in subsection (a)—
(A)by striking the last sentence and inserting The Board shall hold public hearings on the proposed transaction, including public hearings in the affected communities, unless the Board determines that public hearings are not necessary in the public interest.;
(2)in subsection (b)—
(A)by striking which involves the merger or control of at least two Class I railroads, and inserting with respect to a transaction that involves at least one Class I railroad,;
(B)by inserting the effect on the public interest, including after the Board shall consider;
(C)in paragraph (2), by striking on the public interest; 
(D)by striking and at the end of paragraph (4);
(E)by striking the period at the end of paragraph (5) and inserting a semicolon; and
(F)by adding at the end the following new paragraphs:

(6)the safety and environmental effects of the proposed transaction, including the effects on local communities, such as public safety, grade crossing safety, hazardous materials transportation safety, emergency response time, noise, and socioeconomic impacts; and
(7)the effect of the proposed transaction on intercity rail passenger transportation and commuter rail passenger transportation, as defined by section 24102 of this title.;
(3)by redesignating subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g) and inserting a new subsection (c) as follows:

(c)The Board shall approve and authorize a transaction under this section when it finds the transaction is consistent with the public interest. The Board shall not approve a transaction described in subsection (b) if it finds that the transaction’s impacts on safety and on all affected communities, as defined under subsection (b), outweigh the transportation benefits of the transaction. The Board may impose conditions governing a transaction under this section, including conditions to mitigate the effects of the transaction on local communities.;
(4)in subsection (d), as redesignated, by striking The Board shall approve and all that follows through the transaction, including and inserting The conditions the Board may impose under this section include; and
(5)in subsection (e), as redesignated, by striking the merger or control of at least two Class I railroads, as defined by the Board and inserting a transaction described in subsection (b).
3.Effective dateThe amendments made in this Act shall be applied to all transactions that have not been approved by the Board as of August 1, 2008.
 

September 26, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
